         Case 1:19-cv-00558-DAD-JLT Document 43 Filed 01/12/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                     UNITED STATES DISTRICT COURT
 9
                      EASTERN DISTRICT OF CALIFORNIA
10

11   VICENTE BENAVIDES FIGUEROA, ) Case No. 1:19-cv-00558 DAD-JLT
                                          )
12                                        )
                     Plaintiff,           ) [PROPOSED] ORDER GRANTING
13                                        )
                                          ) STIPULATION RE: CONSENT TO
14        vs.                             ) ELECTRONIC SERVICE;
                                          ) (Doc. 42)
15                                        )
     KERN COUNTY, et al.                  )
16                                        )
                                          )
17                          Defendants.   )
                                          )
18                                        )
19

20

21

22

23

24

25

26

27

28




        STIPULATION RE CONSENT TO ELECTRONIC SERVICE; [PROPOSED] ORDER
          Case 1:19-cv-00558-DAD-JLT Document 43 Filed 01/12/21 Page 2 of 2



 1

 2
                               [PROPOSED] ORDER

 3        GOOD CAUSE APPEARING, the parties’ stipulation allowing discovery
 4   requests and responses thereto, is GRANTED.
 5
     IT IS SO ORDERED.
 6

 7     Dated:   January 11, 2021                   /s/ Jennifer L. Thurston
                                           UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




        STIPULATION RE CONSENT TO ELECTRONIC SERVICE; [PROPOSED] ORDER
                                          1
